Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 1 of 6




                          EXHIBIT A
Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 2 of 6
Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 3 of 6
Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 4 of 6
Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 5 of 6
Case 9:19-cv-81563-RAR Document 1-2 Entered on FLSD Docket 11/15/2019 Page 6 of 6
